By the Court.
It is, perhaps, enough to say that there is no averment or evidence that the wife had any separate property. That is an affirmative fact, to be averred and proved. The fact, however, that the note was signed also by the husband, would seem to be prima fade evidence that it was given on his account, and not on account of the wife or of her estate.
Counsel seem to argue that the 28th section of the code, as amended March 30,1874 (71 Ohio L. 47), gives the right to sue the wife upon such a note. We think otherwise. That section was not intended to enlarge or change the liabilities of the wife, but merely to change the form of remedy.

Motion overruled.